       UNITED STATES DISTRICT COURT
              NORTHERN DISTRICT OF FLORIDA
                      TALLAHASSEE DIVISION

PRISON LEGAL NEWS,

             Plaintiff,

v.                                     Case No. 4:12cv239-MW/CAS

MARK S. INCH, in his official
capacity as Secretary of the
Florida Department of Corrections,

           Defendant.
__________________________/

                          ORDER ON COSTS

      Plaintiff moved for costs. ECF No. 310; ECF No. 312.

Defendant objected. ECF No. 321. This Court ruled that Plaintiff

is entitled to costs but deferred ruling on the amount of the award

pending     Plaintiff’s   response      to   Defendant’s    objections.

ECF No. 322. Plaintiff has now responded to Defendant’s

objections. ECF No. 325. For the reasons that follow, Defendant’s

objections are GRANTED in part and DENIED in part. As such,

Plaintiff is only entitled to a portion of its requested costs.




                                   1
             I. The January 11, 2013 Hearing Transcript

       Defendant objects to recovery of costs for a transcript of a

motion-to-compel hearing that took place on January 11, 2013. 1

ECF No. 321, at 4, 9. However, as Plaintiff notes, the transcript

was necessary to prove Defendant violated this Court’s discovery

order. ECF No. 325, at 2–4. Plaintiff attached the transcript to a

motion to exclude and quoted from it at length. See ECF No. 159;

ECF No. 159-4. Although this Court denied the motion to exclude

as moot, this Court allowed Plaintiff to revisit the issue in a motion

for limine. ECF No. 194. Plaintiff filed such a motion in limine and

again cited to the January 11, 2013 hearing transcript. ECF No.

204; ECF No. 204-4. This Court granted the motion in limine in

large part, noting that the late-disclosed discovery Defendant

wanted to enter into evidence was “the precise mischief this Court

addressed in the original discovery hearing.” ECF No. 208, at 3 n.2.

Accordingly, the January 11, 2013 transcript was necessarily

obtained for use in the case. As such, the costs of the transcript are

recoverable. 28 U.S.C. § 1920(2).




       1 Defendant’s brief refers to a hearing on January 1, 2013. ECF No. 321,
at 4, 9. However, as Plaintiff points out, the hearing at issue took place on
January 11, 2013. ECF No. 325, at 2 n.2; see also ECF No. 109.
                                      2
                II. Service of Dismissed Defendants

      Defendant objects to recovery of costs for issuing services of

summons on former defendants Larry Mayo, Norman Jenkins, and

William Churchwell. ECF No. 321, at 8, 9. All three were prison

wardens who were listed as defendants in Plaintiff’s original

complaint. ECF No. 1. But, only one month later, Plaintiff

voluntarily filed an amended complaint omitting all three

wardens. ECF No. 14. Defendant should not have to pay the costs

Plaintiff incurred in serving three defendants whom Plaintiff

voluntarily decided to drop from the case one month after filing.

Accordingly, Plaintiff is not entitled to recover the $175 in costs for

serving the dismissed defendants.

               III. Pro Hac Vice and Admission Fees

      Defendant objects to the recovery of costs for a pro hac vice

fee and an admission fee, arguing that they are “un-enumerated

under 28 U.S.C. § 1920.” ECF No. 321, at 7–8; see also id. at n.2,

n.3 (citing Crossfit, Inc. v. Quinnie, 232 F. Supp. 3d 1295, 1313 n.11

(N.D. Ga. 2017); Fuzion Vapor, LLC v. Fumizer, LLC, No. 3:16-CV-

942-J-34PDB, 2017 WL 9360896, at *17 (M.D. Fla. July 28, 2017)

(Barksdale, Mag. J.)). This Court recognizes that there is a split of

authority on the issue. See ECF No. 325, at 4–5.

                                  3
      This Court finds that the better view is to allow recovery of

costs for original admission fees but not for special admission fees

such as fees for pro hac vice admission. In reaching this conclusion,

this Court adopts the analysis set forth by the Ninth Circuit:

            Section 1920(1) authorizes the district court to
      tax as costs “[f]ees of the clerk.” 28 U.S.C. § 1920(1).
      Focusing on the plain language of the statute, the
      specific context in which the language is used, as well
      as the broader context of the statute as a whole, we
      conclude § 1920(1)’s reference to fees of the clerk draws
      its meaning from 28 U.S.C. § 1914, which authorizes
      the district court to collect a filing fee and “such
      additional fees only as are prescribed by the Judicial
      Conference of the United States,” 28 U.S.C. § 1914(a),
      (b).

             The Judicial Conference’s fee schedule does not
      refer to pro hac vice fees at all. Rather, it provides for
      a $176 fee “[f]or original admission of attorneys to
      practice,” including a certificate of admission. 28
      U.S.C. § 1914, District Court Miscellaneous Fee
      Schedule # 10. We read the Judicial Conference’s use
      of the phrase “original admission” as referring to the
      permanent admission of attorneys to the district
      court’s bar. Such original admission does not include
      the temporary and limited leave to practice before the
      district court granted by pro hac vice status.
      Accordingly, because § 1914(b) allows a clerk to collect
      only those fees prescribed by the Judicial Conference,
      and the Judicial Conference has not specifically
      provided for pro hac vice fees, we conclude that
      § 1920(1) does not allow for an award of pro hac vice
      fees as taxable costs.

Kalitta Air L.L.C. v. Cent. Tex. Airborne Sys. Inc., 741 F.3d 955,

957–58 (9th Cir. 2013) (citations and footnote omitted).

                                  4
       Accordingly, Plaintiff is not entitled to recover costs for the

$75 pro hac vice fee.

                IV. Apportionment Between Claims

       Defendant’s remaining objections pertain to the issue of

apportionment. See ECF No. 321, at 4–9. That is, Defendant

argues that Plaintiff should not recover certain costs, or should

only recover part of certain costs, because Defendant believes those

costs are attributable to the First Amendment claim that Plaintiff

lost. See id. This Court has already explained that, despite

Plaintiff’s partial victory, this Court finds Plaintiff to be the

prevailing party. ECF No. 322. To the extent this Court has

discretion to apportion costs, this Court declines to do so. Instead,

this   Court   will     consider   Plaintiff’s   partial   victory   when

determining the appropriate amount of attorney’s fees to award.

                      V. Computing Plaintiff’s Costs

       This Court finds that Plaintiff’s remaining costs are properly

taxable. Plaintiff computed its total costs to be $6,454.42. ECF No.

312. This Court determined that Plaintiff may not recover the $175

in costs for serving the dismissed defendants. This Court also

determined that Plaintiff may not recover the $75 in costs for a pro

hac vice fee. Thus, Plaintiff is entitled to $6204.42 in costs.

                                     5
Accordingly,

IT IS ORDERED:

1. Defendant’s objections to Plaintiff’s costs, ECF No. 321,

   are GRANTED in part and DENIED in part.

2. Plaintiff is entitled to $6204.42 in costs. However, this

   Court declines to enter partial judgment at this time. This

   Court will enter judgment upon determining the

   appropriate amount of attorney’s fees.

SO ORDERED on March 26, 2019.

                  s/Mark E. Walker
                  Chief United States District Judge




                           6
